Citation Nr: 1641285	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-10 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the termination of the Veteran's nonservice-connected pension benefits based upon excessive countable income, effective February 1, 2006, through December 31, 2008, was proper.

(The appeal for three issues of service connection and the issue of entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) will be addressed in a separate Board action.) 


REPRESENTATION

Veteran represented by: Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his sister

ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1953 to October 1957.  The character of his discharge from service was upgraded to General, Under Honorable Conditions; and VA previously determined that the character of his discharge from service was not a bar to receipt of VA benefits.	

This appeal has been advanced on the Board's docket due to age and financial hardship.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which terminated nonservice-connected pension benefits, effective February 1, 2006.  

In July 2010, the RO retroactively terminated the Veteran's nonservice-connected disability pension, effective February 1, 2006, due to excessive household income that had not been previously reported.  The March 2012 Statement of the Case (SOC) and October 2014 Supplemental Statement of the Case (SSOC) addressed this termination as of 2006, as well as whether the Veteran's countable income through December 31, 2008, remained excessive to qualify for nonservice-connected pension.  The 2015 Appellate Brief from the Veteran's representative also identified the period on appeal as from February 1, 2006, through December 31, 2008.  Thus, the issue currently on appeal has been limited to this time period.

In June 2015, the Board remanded this issue to schedule the Veteran for his requested hearing at his local RO in Roanoke, Virginia.  In December 2015, the Veteran testified before the undersigned at a Board hearing at the Roanoke RO as to this issue, as well as the appeal regarding issues of service connection and TDIU entitlement, which will be addressed in a separate Board decision due to a different Agency of Original Jurisdiction (AOJ).  The record was held open for 60 days to allow time for the Veteran to submit additional evidence for his appeal. 

The Veteran also requested a RO hearing in May 2011, but an informal conference was held at the RO in December 2011 in lieu of such a hearing.  The notes of this conference are associated with the claims file.  

In January 2016, the Veteran provided additional evidence and waived review of such evidence by the AOJ.  Moreover, this evidence is not relevant to the period on appeal.  Although the Veteran submitted a copy of a form requesting the Internal Revenue Service (IRS) to forward copies of his tax returns to VA, including for 2006 through 2008, this evidence is already of record. 

The Veteran has submitted additional arguments and information as to his household income from 2009 forward, in an attempt to show that he qualifies for nonservice-connected pension for those periods.  See, e.g., April 2012 VA Form 9, November 2014 and January correspondences.  Eligibility for VA nonservice-connected pension is based on annual income, and the AOJ has not yet adjudicated this issue from January 1, 2009, forward.  Thus, the Board does not have jurisdiction over these time periods, and this information is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Additionally, the issue of the propriety of the creation of a debt due to overpayment as a result of the termination of the Veteran's pension benefits was raised in an Appellate Brief received in March 2015, as well as during the December 2015 Board hearing.  The propriety of the creation of a debt is a separate issue from whether termination of the pension was proper, with different applicable statutes and regulations.  As this separate issue has not yet been adjudicated by the AOJ, the Board has no jurisdiction over this separate issue; therefore, it is also REFERRED to the AOJ for appropriate action.  Id.

This appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

The Board notes that the AOJ provided proper notice and due process prior to termination of the Veteran's nonservice-connected pension benefits, effective February 1, 2006; and there is no argument that such procedures were not followed.  Rather, the dispositive question in this appeal is whether the countable income was excessive to be entitled to VA pension benefits, effective since February 1, 2006.  

Further development is necessary to clarify whether the Veteran had any dependent children for VA pension purposes during the period on appeal.  Then, the AOJ must recalculate countable income and any pension entitlement based on any dependents and the Veteran's applicable income and maximum annual pension rate ("MAPR").  

The AOJ calculated the Veteran's pension entitlement since 2006 using the MAPR for a Veteran with one dependent (his spouse) and no other dependents.  However, the Veteran has asserted for his appeal that the applicable MAPR should be higher to account for him having two dependents plus his wife.  See January 2010, May 2011, and November 2014 letters; see also VA Veterans Pension Rate Tables.  A "child" of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and is a member of the veteran's household, or an illegitimate child; and (i) is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction in an approved educational institution.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. § 3.57 (2015).  Further, for VA pension purposes, a "dependent" includes a "child" that otherwise meets the above requirements and who is either in the custody of the veteran or to whose support the Veteran is reasonably contributing.  38 U.S.C.A. § 1521(c),(h)(1) (West 2014); 38 C.F.R. § 3.23(d) (2015). 

Historically, the Veteran was initially awarded VA pension benefits based on his August 2003 claim, at which point he reported being married and having no dependents.  In a February 2006 Eligibility Verification Report ("EVR"), the Veteran again reported being married and having no other dependents.  

Nevertheless, some of the information submitted by the Veteran from 2008 forward identified one dependent each year in his joint tax returns in 2007, 2008, and 2010, including a dependent born in 2002 and one born in 1991.  These two identified individuals would have been under age 18 in 2006, 2007, and 2008 (with the individual born in 1991 turning 18 at some point in 2009).  It is unclear if these individuals otherwise met the criteria to qualify as the Veteran's dependent children for VA pension purposes, especially since the Veteran did not report them in his EVR for VA purposes in February 2006, or on Federal tax returns in 2006, 2007, or 2009.  The Board notes that the 2007 tax return listed a different dependent (S.B.); however, as she was identified as a niece, she would not be a dependent child for VA purposes.  

As such, the status of any dependents should be clarified upon remand, as the higher MAPR with the addition of one or two dependent children may affect whether the Veteran is entitled to pension from February 2006 through December 2008.

The Veteran has also argued that his countable income was incorrectly calculated.  

In a May 2006 letter, the AOJ notified the Veteran of his adjusted pension entitlement, effective February 1, 2006, based on information from the SSA including Medicare premium amounts, and the Veteran's reports in February and May 2006 of having only SSA income and a spouse but no other dependents.  Thereafter, the AOJ received information through the Income Verification Match (IVM) process, which indicated additional interest and other income from 2006 forward.  The AOJ requested and received verification of additional income amounts from the Veteran, his wife, and a banking facility from 2008 forward, leading to the termination of VA pension benefits, effective February 1, 2006.  

The Board acknowledges that the AOJ identified multiple different amounts of income in various notice letters to the Veteran from 2008 forward, some of which do not conform to the other evidence of record, as noted by the Veteran.  Otherwise, the Board observes that several of the arguments by the Veteran and his wife reflect a misunderstanding of the amounts and types of income that must be counted for VA purposes.  They essentially argue that their household income for IRS tax purposes, or the adjusted gross income (AGI), should be what is counted as the Veteran's income for VA pension purposes.  However, some types of income that are not taxable by the IRS are still counted as income for VA pension purposes.  

In response to the AOJ's requests for verification of income amounts obtained through the IVM process, the Veteran and his wife submitted copies of their joint tax returns (Form 1040) for 2006, 2007, and 2008 (and later years).  The Veteran also submitted reports of detailed tax return information for 2007, 2008, and later years, which they obtained from the IRS through a request in 2011.  These reports include information as listed on the Form 1040s, as well as itemized deductions (Schedule A), business income and expenses (Schedule C), and other possibly relevant information.  The AOJ also received verifying information from a banking facility in 2008 concerning an annuity payment to the Veteran's wife in 2006.

Such information reflects household income from 2006 through 2008 of Social Security Administration (SSA) retirement income for the Veteran, interest and investment income for the Veteran and his wife, annuity or retirement income for the Veteran's wife in 2006, and business income for the Veteran's wife.  Pertinent reported expenses include unreimbursed Medicare premium expenses that were automatically deducted from the Veteran's SSA benefits; normal operating expenses for his wife's transportation business, including the purchase of a vehicle in 2006; and depreciation expense for the business as listed in 2008 tax information.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) are generally counted as income during the 12-month annualization period in which they are received.  These includes the gross amount of earnings or wages before any deductions are made for such things as taxes, insurance, retirement plans, social security, etc.  Fractions of dollars will be disregarded in computing income; and only those amounts that are listed in 38 C.F.R. § 3.272 may be excluded from countable income for determining entitlement to improved pension.  38 U.S.C.A. § 1503 (West 2014); 38 C.F.R. §§ 3.271, 3.272 (2015). 

For VA purposes, countable business income includes the gross income, as reduced by necessary operating expenses such as cost of goods sold, expenditures for rent, taxes, and upkeep or costs of repairs and replacements.  The value of increase in stock inventory of a business is not considered income; and depreciation is not considered a deductible expense.  Loss sustained in operating a business may not be deducted from income derived from any other source.  38 C.F.R. § 3.271(c). 

Unreimbursed medical expenses, including Medicare premiums, in excess of five percent of the applicable MAPR may be excluded from income for the same 12-month annualization period in which they were paid by him.  38 C.F.R. § 3.272(g). 

The AGI for Federal tax purposes did not include the Veteran's nontaxable SSA income from 2006 to 2008, or the annuity payment received by his wife in 2006; however, both of these amounts must be included as income for VA purposes.  Further, the AGI reflects a reduction of Federal taxable income for one-half of the self-employment tax for his wife's business, which does not apply for VA.  

In addition, the business income included in the AGI for Federal tax purposes only reflects the amount calculated after completion of Schedule C, which details business income, expenses, and cost of goods sold, to arrive at a profit or loss.  For 2008, this amount included a depreciation expense of over $3,000 in 2008; as noted above, this amount should not be deducted from business income for VA purposes.  

The Board observes that the Veteran reported in December 2011 and November 2014 that the amount of over $14,000 in annuity or investment income that his wife received in 2006 was reinvested in her business in order to purchase a vehicle; and that this business expense was reflected in their 2006 tax return.  There are purchase receipts and checks in the file to support this reported business expense.  

The AOJ indicated that it did not include this amount in the Veteran's income because it had been reinvested in the business.  Nevertheless, annuity or investment income must be included as countable income in the year it was received, or 2006.  

Although the vehicle purchase appears to qualify as a normal operating expense for his wife's transportation business, the Veteran reported that this expense was already reflected in the business income on his tax return for 2006.  Thus, the gross business income for 2006 had already been reduced by the approximately $14,000 vehicle purchase expense, in addition to other operating expenses, to result in the business income of approximately $3,000 listed on the 2006 Form 1040.  As such, it was already excluded from this business income and should not be excluded again.

With regard to SSA income, the Board notes that there are some discrepancies between the amounts as reflected in SSA basic information query responses; VA pension calculation letters and notes for the claims file; and the Federal joint tax returns (Form 1040) and supporting information submitted by the Veteran.  In particular, the AOJ's May 2006 letter with income and expense calculations included the monthly amount of SSA benefits as indicated in SSA basic query responses of $640.50 per month, effective since December 2005, which would be $7,686 for 12 months.  The AOJ then calculated the annual Medicare expense as $1,062, based on 12 months of premium at $88.50, effective since December 2005.  

However, both the SSA monthly benefit amount and the Medicare premium increased slightly, effective December 1, 2006, as reflected in SSA basic inquiry responses, as well as VA's Veterans Pension Rate Tables.  Further, the Veteran's Federal tax return for 2006 reflected receipt of a lower SSA income of $6,650.  This amount is relatively consistent with the amount of $6,640 that he would have received after Medicare premium deductions from his monthly SSA benefit.  

Specifically, the gross SSA monthly benefit amounts were $640.50, effective since December 2005; and $661.50, effective since December 2006.  Based on these amounts of $640.50 for 11 months ($7,045.50) plus $661.50 for one month, the Veteran would have received a total of $7,707 of SSA income in 2006.  

The Medicare monthly premiums were $88.50, effective since December 2005; and $93.50, effective since December 2006.  Based on these amounts of $88.50 for 11 months ($973.50) plus $93.50 for one month, the Medicare expense deductions would have been $1,067.  Thus, the Veteran actually received $6,640 of SSA income in 2006 ($7,707 total benefit minus $1,067 Medicare premiums).

Consistent with these calculations, the SSA incomes as reported in the Veteran's 2007 and 2008 tax returns were relatively consistent with the gross amount of SSA benefits, prior to the automatic deductions for Medicare premiums.  It appears, however, that the Veteran listed gross amounts based on 12 months of SSA benefits at the rate effective December 1, 2006, for the year 2007; and 12 months of benefits at the rate effective December 1, 2007, for the year 2008.  Similar to the year 2006, however, the SSA monthly benefit should be calculated as 11 months at the lower rate and 1 month (starting in December of each year) at the higher rate.  Medicare premium expenses as relevant for each month should also be considered.  

The Veteran's gross annual SSA income or benefit entitlement, prior to deductions for Medicare premiums, should be counted as income for VA purposes; and then allowable medical expenses should be excluded to avoid counting that expense twice.  As noted above, as well as in AOJ letters to the Veteran, only the amount of unreimbursed medical expenses, such as Medicare premiums, that exceeds five percent of the applicable MAPR may be excluded from countable income for VA purposes.  Upon remand, this amount should be recalculated after clarification of whether there are additional dependents to affect the MAPR.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran to provide the necessary information for his claimed dependents during the appeal period (from 2006 through 2008) to determine whether they qualify as dependent children for VA pension, to include J.A. (date of birth 2002) as listed in the 2008 tax return and D.H. (date of birth 1991) as listed in the 2010 tax return.  

2.  Thereafter, determine the applicable MAPRs for the appeal period, and recalculate the countable income based on the information of record, to include as summarized herein.  In particular, the AOJ should address the amounts of SSA gross income (to include any increase effective in December of each year), interest or investment income, annuity or retirement income, and gross business income less allowable business expenses but not depreciation expense; as well as allowable exclusions of unreimbursed medical expenses (to include Medicare premiums with any increase effective in December of each year) that are in excess of five percent of the applicable MAPR.

3.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case, before returning the case to the Board, if otherwise in order.  

The Veteran may submit additional evidence and argument on the matter remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Further, this remanded case must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

